Order entered November 23, 2022




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                   No. 05-22-00612-CV

             WEIR BROTHERS CONTRACTING, LLC, Appellant

                                              V.

             TRI-STAR CONSTRUCTION, INC., ET AL., Appellees

                 On Appeal from the 162nd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-19-02648

                                          ORDER

       Before the Court are appellant’s November 18, 2022 motion to dismiss the
appeal and November 22, 2022 motion to withdraw the dismissal motion and for
an extension of time to file its brief. We GRANT the November 22 motion as
follows.    We withdraw the November 18 dismissal motion.                   We extend the
deadline for appellant’s opening brief to January 3, 2023.1
                                                   /s/    BONNIE GOLDSTEIN
                                                          JUSTICE


1
  Appellant requested an extension to January 2, 2023. The Court will be closed on January 2 in
observance of New Year’s Day.